Case: 12-1584    Document: 28    Page: 1   Filed: 12/27/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate~ ~ourt of §ppeaI~
       for tbe jfeberaI ~ircutt

            REXNORD INDUSTRIES, LLC,
                   Appellant,
                            v.
        DAVID J. KAPPOS, DIRECTOR
   UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
                  Appellee,
                            v.
    HABASIT BELTING, INC. (NOW KNOWN AS
          HABASIT AMERICA INC.),
               Cross-Appellant.


                   2012-1584, -1585
             (Reexamination No. 95/000,071)


   Appeals from the United States Patent and Trade-
mark Office, Board of Patent Appeals and Interferences.


                      ON MOTION


  Before NEWMAN, PROST, and WALLACH, Circuit Judges.
WALLACH,   Circuit Judge.
Case: 12-1584        Document: 28   Page: 2   Filed: 12/27/2012




REXNORD INDUSTRIES v. KAPPOS                               2


                          ORDER

    The Director of the United States Patent and Trade-
mark Office moves to dismiss Rexnord's appeal for lack of
jurisdiction. Rexnord responds.

    Rexnord filed this appeal seeking review of a non-final
decision by the Board of Patent Appeals and Interfer-
ences, which had initially and mistakenly been marked
"final." That decision included a new ground of rejection
against certain of the patentee's claims. The Board
changed its designation of the decision after Rexnord filed
the appeal.

    The Director argues that this court lacks jurisdiction
to review an appeal of a non-final decision by the Board.
We agree. See, e.g., In re Makari, 708 F.2d 709 (Fed. Cir.
1983). Rexnord may seek review from a final Board
decision if appropriate.
      Accordingly,
      IT Is ORDERED THAT:

    The motion to dismiss is granted. The appeals are
dismissed. Each side shall bear its own costs.


                                    FOR THE COURT



                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s24
Issued As A Mandate:        DEC 21 2012